DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed August 6, 2021.
	Claims 1-3, 5-13 and 15-22 are pending.  Claims 4 and 14 are canceled.  Claims 1, 5-7, 10 and 15-16 are amended.  Claims 1, 10 and 15-16 are independent.
Allowable Subject Matter
Claims 1-3, 5-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited tracking circuit configured to determine that a sufficient voltage difference is present on the pair of bit lines for sensing by the sense amplifier and generate a tracking signal, wherein timing of the leading edge of the pulse width is set by the sense amplifier enable signal generator circuit in response to generation of the tracking signal by the tracking circuit, and wherein timing of the trailing edge of the pulse width is set by the sense amplifier enable signal generator circuit in response to a change in logic state of both said sense amplifier enable return signal and said tracking return signal, in combination with the other limitations.
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited logic circuit comprises a first logic gate configured to logically combine the sense amplifier enable return signal and a signal 
With respect to independent claim 15, there is no teaching or suggestion in the prior art of record to provide the recited steps of generating a sense amplifier signal, wherein the sense amplifier enable signal has a pulse width between a leading edge and a trailing edge, and wherein the leading edge of the sense amplifier signal is generated in response to the tracking signal, in combination with the other limitations.
With respect to independent claim 16, there is no teaching or suggestion in the prior art of record to provide the recited tracking circuit configured to determine that a sufficient voltage difference is present on the pair of bit lines for sensing by the sense amplifier and in response thereto generate a tracking signal, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825